—Order, Supreme Court, New York County (Robert Lippmann, J.), entered April 1, 1993, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs. 0
In this action for damages brought by a photographer for the loss of his photo transparencies against the advertising agency that sought to return them by private courier, the IAS Court found a "question of fact involving whether there should have been insurance”. We affirm, but for the different reason that a bailment for hire having been created when the transparencies were initially entrusted to appellant, an issue of fact exists whether appellant failed to exercise reasonable care in safeguarding the property (see, Nierenberg v Wursteria, Inc., 189 AD2d 571, lv denied 82 NY2d 651; Aronette Mfg. Co. v Capitol Piece Dye Works, 6 NY2d 465, 468). Concur — Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.